                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 18-23346-CIV-O'SULLIVAN
                                    [CONSENT]

JACKIE CORALEE LOPEZ,

       Plaintiff,
v.

RESORT SALES CONSULTING, et al.,

       Defendants.
                                            /

                ORDER APPROVING SETTLEMENT AGREEMENT AND
                      DISMISSING CASE WITH PREJUDICE

       THIS MATTER came before the Court following notice from the parties that the

case has settled and the Court having conducted a hearing concerning the settlement.

       THE COURT has heard from counsel and considered the terms of the

Settlement Agreement, the pertinent portions of the record, and is otherwise fully

advised in the premises.

       This case involves a claim for unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq ("FLSA"). In reviewing a settlement of an

FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and

determine that the settlement is a "fair and reasonable resolution of a bona fide dispute

over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53

(11th Cir. 1982). A settlement entered into in an adversarial context where both sides

are represented by counsel throughout litigation "is more likely to reflect a reasonable

compromise of disputed issues." Id. The district court may approve the settlement in

order to promote the policy of encouraging settlement of litigation. Id. at 1354.
       In this case, there is a bona fide factual dispute as to the number of hours for

which the plaintiff was not properly compensated and legal disputes over whether the

plaintiff was an exempt employee and whether the defendants are subject to the FLSA.

The terms of the settlement were announced on the record in open Court. The Court

has reviewed the terms of the Settlement Agreement including the amount to be

received by the plaintiff and the attorney’s fees and costs to be received by counsel and

finds that the compromise reached by the parties is a fair and reasonable resolution of

the parties' bona fide disputes. Accordingly, it is

       ORDERED AND ADJUDGED that the parties' Settlement Agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

       ORDERED AND ADJUDGED that this case is DISMISSED WITH PREJUDICE.

The Court retains jurisdiction until November 30, 2018 to enforce the terms of the

settlement.

       The Clerk of Court is directed to mark this case as CLOSED.

       DONE AND ORDERED in Chambers at Miami, Florida this 11th day of

October, 2018.

                                           ________________________________
                                           JOHN J. O’SULLIVAN
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
